           Case 2:20-cv-03539-CMR Document 26 Filed 10/12/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    CONNECTICUT, et al.                                    Case No.: 2:20-cv-03539

    v.                                                     Hon. Cynthia M. Rufe

    SANDOZ, INC., et al.


                      NOTICE OF SUGGESTION OF PENDENCY OF
                 BANKRUPTCY AND AUTOMATIC STAY OF PROCEEDINGS

         PLEASE BE ADVISED that on October 12, 2020, Mallinckrodt plc and its affiliated

debtors, including, but not limited to, Mallinckrodt LLC; SpecGx LLC; Mallinckrodt Brand

Pharmaceuticals Inc.; Mallinckrodt US Holdings, Inc.; Mallinckrodt Enterprises, LLC; Mallinckrodt

Enterprises Holdings Inc.; Mallinckrodt Pharmaceuticals; and Mallinckrodt LLC f/k/a Mallinckrodt

Inc. (collectively, the “Debtors”) 1 commenced bankruptcy cases in the United States Bankruptcy

Court for the District of Delaware (the “Bankruptcy Court”) by filing voluntary petitions for relief

under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532, et seq. (the

“Bankruptcy Code”). The Debtors’ chapter 11 cases (the “Chapter 11 Cases”) are now pending

before The Honorable John T. Dorsey, United States Bankruptcy Judge, and are being jointly

administered for procedural purposes only under the caption In re Mallinckrodt plc, Case No. 20-

12522 (JTD).

         PLEASE BE FURTHER ADVISED that pursuant to Section 362 of the Bankruptcy Code,

as of the commencement of the Chapter 11 Cases, the above-captioned action has been automatically

stayed as against the applicable Debtor-defendant(s). Section 362 of the Bankruptcy Code provides,



1
         A complete list of the Debtors in these Chapter 11 Cases may be obtained on the website of the Debtors’ claims
and noticing agent at https://cases.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675 McDonnell Blvd.,
Hazelwood, Missouri 63042.
         Case 2:20-cv-03539-CMR Document 26 Filed 10/12/20 Page 2 of 4




in part, that the filing of a petition to commence a chapter 11 case operates as a stay of “the

commencement or continuation, including the issuance or employment of process, of a judicial,

administrative, or other action or proceeding against the debtor that was or could have been

commenced before the commencement of the case under [chapter 11], or to recover a claim against

the debtor that arose before the commencement of the case under [chapter 11]” and “any act to

collect, assess, or recover a claim against the debtor that arose before the commencement of the

[bankruptcy] case. . . .” 11 U.S.C. §§ 362(a)(1) & (6).

       PLEASE BE FURTHER ADVISED that additional information regarding the status of the

Chapter 11 Cases may be obtained by reviewing the docket of the Chapter 11 Cases, available

electronically at https://ecf.deb.uscourts.gov (PACER login and password required) or free of charge

via the website maintained by the Debtors’ proposed claims and noticing agent, Prime Clerk LLC,

at https://cases.primeclerk.com/Mallinckrodt or by contacting the proposed bankruptcy counsel for

the Debtors: (i) Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022, Attn:

George Davis, George Klidonas, Andrew Sorkin, and Anupama Yerramalli (emails:

george.davis@lw.com,          george.klidonas@lw.com,           andrew.sorkin@lw.com,           and

anu.yerramalli@lw.com.com); Latham & Watkins LLP, 355 South Grand Avenue, Suite 100, Los

Angeles, California 90071, Attn: Jeffrey Bjork (email: jeff.bjork@lw.com); and Latham & Watkins

LLP, 330 North Wabash Avenue, Suite 2800, Chicago, Illinois 60611, Attn: Jason Gott (email:

jason.gott@lw.com); and (ii) Richards, Layton & Finger, P.A., 920 N. King Street, Wilmington,

Delaware 19801, Attn: Mark D. Collins and Michael J. Merchant (email: collins@rlf.com and

merchant@rlf.com).
        Case 2:20-cv-03539-CMR Document 26 Filed 10/12/20 Page 3 of 4




Dated: October 12, 2020                  Respectfully Submitted,



                                         /s/ Jane E. Willis
                                         Jane E. Willis
                                         ROPES & GRAY LLP
                                         Prudential Tower
                                         800 Boylston Street
                                         Boston, MA 02199-3600
                                         Tel.: 617-951-7000
                                         jane.willis@ropesgray.com

                                         Counsel for Mallinckrodt Inc. and
                                         Mallinckrodt LLC, and specially appearing for
                                         Mallinckrodt plc
         Case 2:20-cv-03539-CMR Document 26 Filed 10/12/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I, Jane E. Willis, hereby certify that the foregoing document was served via the Court’s

ECF system to all counsel of record on October 12, 2020.



                                                    /s/ Jane E. Willis

                                                    Counsel for Mallinckrodt Inc. and
                                                    Mallinckrodt LLC, and specially appearing
                                                    for Mallinckrodt plc
